1. "Testimony of a witness that the offense was committed `in this county' is sufficient proof of the venue, when it appears from the record that the trial was had in the county in which the offense was alleged to have been committed." Malone v.  State, 116 Ga. 272 (2) (42 S.E. 468).
2. The State's witness Jones testified: "I am a city police officer of the City of Atlanta. On or about April 5, 1941, in this county [the county where the trial was being conducted, and where the crime was alleged to have been committed], I seized 16 gallons of whisky in Old Wheat Street. The containers did not bear the tax stamps prescribed by the State Revenue Commissioner of Georgia." This sufficiently established the venue. Wheeler v. State, 65 Ga. App. 810
(16 S.E.2d 489).
3. Other grounds of the motion for new trial were abandoned. The denial of a new trial was not error. Attaway v. State, 64 Ga. App. 319 (13 S.E.2d 99).
Judgment affirmed. Broyles, C. J., and Gardner, J.,concur.
          DECIDED MAY 2, 1942. REHEARING DENIED JULY 24, 1942.